Appeal from a judgment of the County Court of Tompkins County (Sherman, J.), rendered June 10, 1999, which revoked defendant’s probation and imposed a sentence of imprisonment.
Following defendant’s conviction of attempted burglary in the third degree, he was sentenced to five years’ probation. Thereafter, defendant knowingly, voluntarily and intelligently admitted to violating the terms of his probation, whereupon his probation was revoked and he was sentenced to one year in jail. Defense counsel now seeks to be relieved of her assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Mercure, Carpinello, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.